Thompson, J.
delivered the opinion of the court. The note or instrument given by the defendant, and upon which this suit is brought, is as follows : “ I promise to captain Samuel Thompson 80 dollars, for value received. Montego Bay, April 21, 1807.” The defendant interposed a plea of infancy, and upon the trial proved, that when the note was executed, he was under 21 years of age. The judge at the trial ruled, that to make this plea available, the defendant must also prove, that by the laws of Jamaica, where the note was given, infancy would have been a bar to the action. From the testimony in the case, it appears, that the note was to be paid in New-York on the arrival of the parties here. No objection was made to such evidence, and it might, on the present motion, be assumed, as a fact admitted, without inquiring into the legality of such proof. But I see no objection to such testimony. Nothing appears upon the face of the note, showing it to be payable at any particular place. The evidence was not contradictory to the written contract. The loose and informal manner in which the note is drawn, shows the written contract, in some measure, imperfect, and all the circumstances in the case corroborate the plaintiff’s confession, and afford conclusive evidence, that the money, for which the note was given, was lent with a view to its being repaid on the arrival of the parties in New-York. If this, then, is to be taken as the contract between the parties, the case stands precisely on the same footing as if the note had been made in this state. For it is a well settled rule, that where a contract is made in,reference to another country, in which it is to be executed, it must be governed by the laws of the place where it is to have its effect. (2 Burr. 1078. 2 Johns. Rep. 94.) In this view of the case, it is immaterial what were the laws of Jamaica on the subject; we must be governed by our own laws, according to which, the defendant’s proof was sufficient to bar a recovery against him.
*289We are accordingly of opinion, that the verdict must be set aside, and a new trial awarded, with leave to abide the event of the suit.
New trial granted.